
	
		II
		Calendar No. 540
		112th CONGRESS
		2d Session
		S. 1268
		[Report No. 112–235]
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Akaka, and Mr. Lugar) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 13, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To increase the efficiency and effectiveness of the
		  Government by providing for greater interagency experience among national
		  security and homeland security personnel through the development of a national
		  security and homeland security human capital strategy and interagency
		  rotational service by employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Interagency Personnel Rotation Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the national
			 security and homeland security challenges of the 21st century bridge the
			 foreign and domestic divide and require a whole-of-Government approach in order
			 for the United States Government to operate in the most effective and efficient
			 manner; and
				(2)these challenges
			 require that executive branch personnel—
					(A)view national
			 security and homeland security issues from a whole-of-Government
			 perspective;
					(B)understand the
			 capabilities, authorities, resources, and constraints of other agencies;
			 and
					(C)be able to rely
			 upon networks and communities of interest composed of personnel from other
			 agencies who work on the same national security or homeland security
			 issues.
					(b)PurposeThe purpose of this Act is to increase the
			 efficiency and effectiveness of the Government by fostering greater interagency
			 experience among executive branch personnel on national security and homeland
			 security matters involving more than one agency.
			3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency under section 105 of title 5, United States Code.
			(2)CommitteeThe
			 term Committee means the Committee on National Security Personnel
			 established under section 5(a).
			(3)Covered
			 agencyThe term covered agency means an agency that
			 is part of an ICI.
			(4)ICIThe
			 term ICI means a National Security Interagency Community of
			 Interest identified by the Committee under section 6(a).
			(5)ICI
			 positionThe term ICI position—
				(A)means—
					(i)a position
			 that—
						(I)is identified by
			 the head of a covered agency as a position within that agency the primary
			 duties of which relate to national security or homeland security policy
			 formulation or execution;
						(II)is a position in
			 the civil service (as defined in section 2101(1) of title 5, United States
			 Code) in the executive branch of the Government for which the pay is at a rate
			 at or greater than the minimum basic rate of pay for a position at GS–11 of the
			 General Schedule; and
						(III)is a position
			 within an ICI; or
						(ii)a position in an
			 interagency body identified as an ICI position by the Committee under section
			 6(c)(1); and
					(B)shall not
			 include—
					(i)any position
			 described under paragraph (10)(A) or (C); or
					(ii)any position
			 filled by an employee described under paragraph (10)(B).
					(6)Intelligence
			 communityThe term intelligence community has the
			 meaning given under section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4)).
			(7)Interagency
			 bodyThe term interagency body means an interagency
			 body identified by the Committee under section 6(c)(1).
			(8)Interagency
			 rotational serviceThe term interagency rotational
			 service means service by an employee in—
				(A)an ICI position
			 that is—
					(i)in—
						(I)a covered agency
			 other than the covered agency employing the employee; or
						(II)an interagency
			 body, without regard to whether the employee is employed by the agency in which
			 the interagency body is located; and
						(ii)in the same ICI
			 as the position in which the employee serves or has served before serving in
			 that ICI position; or
					(B)in a position in
			 an interagency body identified by the Committee under section 6(c)(2).
				(9)National
			 Security Interagency Community of InterestThe term
			 National Security Interagency Community of Interest means the
			 personnel of the executive branch of the Government that—
				(A)as a group are
			 employees of multiple agencies of the executive branch of the Government;
			 and
				(B)have significant
			 responsibility for the same substantive, functional, or regional subject area
			 related to national security or homeland security that requires integration of
			 the personnel and activities in that area across multiple agencies to ensure
			 that the executive branch of the Government operates as a single, cohesive
			 enterprise to maximize mission success and minimize cost.
				(10)Political
			 appointeeThe term political appointee means an
			 individual who—
				(A)is employed in a
			 position described under sections 5312 through 5316 of title 5, United States
			 Code, (relating to the Executive Schedule);
				(B)is a limited term
			 appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7), respectively,
			 of section 3132(a) of title 5, United States Code; or
				(C)is employed in a
			 position in the executive branch of the Government of a confidential or
			 policy-determining character under schedule C of subpart C of part 213 of title
			 5 of the Code of Federal Regulations.
				(11)Relevant
			 committees of CongressThe term relevant committees of
			 Congress means—
				(A)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Commerce,
			 Science, and Transportation, the Committee on Energy and Natural Resources, the
			 Committee on Finance, the Committee on Foreign Relations, the Committee on
			 Health, Labor, Education, and Pensions, the Committee on Homeland Security and
			 Governmental Affairs, the Committee on the Judiciary, and the Select Committee
			 on Intelligence of the Senate; and
				(B)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Energy and
			 Commerce, the Committee on Education and the Workforce, the Committee on
			 Foreign Affairs, the Committee on Homeland Security, the Committee on the
			 Judiciary, the Committee on Oversight and Government Reform, the Permanent
			 Select Committee on Intelligence, and the Committee on Ways and Means of the
			 House of Representatives.
				(12)Senior
			 positionThe term senior position means—
				(A)a Senior Executive
			 Service position, as defined in section 3132(a)(2) of title 5, United States
			 Code;
				(B)a position in the
			 Senior Foreign Service established under the Foreign Service Act of 1980 (22
			 U.S.C. 3901 et seq.);
				(C)a position in the
			 Federal Bureau of Investigation and Drug Enforcement Administration Senior
			 Executive Service established under section 3151 of title 5, United States
			 Code; and
				(D)any other
			 equivalent position identified by the Committee.
				4.Strategy and
			 planning requirements
			(a)National
			 Security Human Capital Strategy
				(1)Issuing of
			 strategy
					(A)In
			 generalExcept as provided in subparagraph (B), not later than
			 October 1 of the first fiscal year after the fiscal year in which this Act is
			 enacted, and every 4 years thereafter, the Committee shall issue a National
			 Security Human Capital Strategy to develop the national security and homeland
			 security personnel necessary for accomplishing national security and homeland
			 security objectives that require integration of personnel and activities from
			 multiple agencies of the executive branch of the Government in order to ensure
			 that the executive branch of the Government operates as a single, cohesive
			 enterprise to maximize mission success and minimize cost.
					(B)Modified
			 dateIf this Act is enacted on a date that is less than 180 days
			 before the end of the fiscal year, then the Committee shall issue the National
			 Security Human Capital Strategy under this paragraph not later than October 1
			 of the second fiscal year after the fiscal year in which this Act is enacted,
			 and every 4 years thereafter.
					(2)PlanEach
			 National Security Human Capital Strategy issued under paragraph (1) shall
			 include a plan that—
					(A)provides for the
			 phased implementation of this Act;
					(B)contains graduated
			 and specific targets for the percentages of senior positions in an ICI
			 that—
						(i)require
			 interagency rotational service as an eligibility requirement;
						(ii)ensures that, not
			 later than October 1 of the fifteenth fiscal year after the fiscal year in
			 which this Act is enacted, not less than 85 percent of the ICI positions of
			 each covered agency that are senior positions are designated under section
			 8(a)(1); and
						(C)includes a
			 schedule for the issuance of directives relating to the requirements under this
			 Act by the Committee.
					(3)Submission to
			 relevant committees of CongressNot later than 30 days after the
			 date on which the Committee issues a National Security Human Capital Strategy
			 under paragraph (1), the Committee shall submit that strategy to the relevant
			 committees of Congress.
				(b)Reports on
			 implementation
				(1)In
			 generalNot later than 2 years after the date on which the
			 Committee issues a National Security Human Capital Strategy under subsection
			 (a), the Committee shall submit to the relevant committees of Congress a report
			 on the implementation of the strategy and this Act.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include updates to the plan
			 contained in the most recent National Security Human Capital Strategy and
			 detailed reporting that is specific to each ICI and to each covered agency and
			 interagency body regarding—
					(A)implementation of
			 the National Security Human Capital Strategy and this Act; and
					(B)performance
			 measures for the National Security Human Capital Strategy and data on the
			 performance measures.
					5.Committee on
			 National Security Personnel
			(a)EstablishmentThere
			 is established the Committee on National Security Personnel within the
			 Executive Office of the President.
			(b)MembershipThe
			 members of the Committee shall be the Director of the Office of Management and
			 Budget, the Director of the Office of Personnel Management, and the Assistant
			 to the President for National Security Affairs.
			(c)ChairpersonThe
			 Director of the Office of Management and Budget shall be the Chairperson of the
			 Committee.
			(d)Functions
				(1)In
			 generalThe Committee shall perform the functions as provided
			 under this Act to carry out service in an ICI position in another covered
			 agency or interagency body by employees, the training required under section 9,
			 and other activities under this Act.
				(2)Directives
					(A)In
			 generalIn consultation with the Director of the Office of
			 Personnel Management and the Assistant to the President for National Security
			 Affairs, the Director of the Office of Management and Budget shall issue
			 directives and set standards for service in an ICI position in another covered
			 agency or interagency body, the training required under section 9, and other
			 activities under this Act, including the directives specifically required under
			 this Act.
					(B)Use by covered
			 agenciesThe head of each covered agency shall carry out the
			 responsibilities under this Act in accordance with the directives issued by the
			 Director of the Office of Management and Budget.
					(C)Submission to
			 CongressNot later than 30 days after the date on which the
			 Director of the Office of Management and Budget issues a directive under this
			 Act, the Director shall submit the directive to the relevant committees of
			 Congress.
					(e)Support and
			 implementation
				(1)BoardThere
			 is established a board to assist the Committee, which shall be composed of 1
			 designee (who shall serve in an Executive schedule position at level III)
			 selected by each of the Secretary of State, the Secretary of Defense, the
			 Secretary of Homeland Security, the Attorney General, the Secretary of the
			 Treasury, the Secretary of Energy, the Secretary of Health and Human Services,
			 the Secretary of Commerce, and the Director of National Intelligence.
				(2)Chief Human
			 Capital Officers CouncilThe Chief Human Capital Officers Council
			 shall provide advice to the Committee regarding technical human capital issues
			 relating to the implementation of this Act.
				(3)Covered agency
			 officialsThe head of each covered agency shall designate an
			 officer and office within that covered agency with responsibility for the
			 implementation of this Act.
				6.National Security
			 Interagency Communities of Interest
			(a)Identification
			 of ICIsThe Committee—
				(1)shall identify
			 ICIs on an ongoing basis for purposes of carrying out this Act; and
				(2)may alter or
			 discontinue an ICI identified under paragraph (1).
				(b)Identification
			 of ICI positions
				(1)In
			 generalSubject to paragraph (4), the head of each covered agency
			 shall identify ICI positions within that covered agency.
				(2)Position with
			 administrative or technical duties
					(A)Exclusion for
			 administrative dutiesA position the primary duties of which
			 relate to administrative duties (including duties relating to procurement,
			 accounting, and finance) shall not be identified as an ICI position.
					(B)Technology
			 duties
						(i)In
			 generalThe Committee shall determine which positions the primary
			 duties of which relate to information technology or engineering may be
			 identified as ICI positions by the head of a covered agency. The Committee may
			 provide guidance regarding the positions that may be identified as ICI
			 positions under this clause or approve the identification of the ICI positions
			 on a case-by-case basis, as the Committee determines appropriate.
						(ii)Information
			 technology positionsA position that relates to information
			 technology may be identified as an ICI position for an ICI relating to
			 cybersecurity.
						(3)Other
			 provisions
					(A)Multiple
			 ICIsA position may be within more than one ICI.
					(B)ChangesSubject
			 to paragraph (4), the head of a covered agency may change which positions are
			 identified as ICI positions or which ICI an ICI position is within.
					(4)Review and
			 approval by the Committee
					(A)In
			 generalThe Committee shall—
						(i)provide guidance
			 to the heads of covered agencies concerning criteria for identifying or
			 changing the identification of ICI positions;
						(ii)establish
			 criteria concerning identifications and changes to the identifications of ICI
			 positions which may be made by the head of a covered agency and take effect
			 without review and approval by the Committee;
						(iii)establish
			 criteria concerning identifications and changes to the identifications of ICI
			 positions which may be made by the head of a covered agency and shall be
			 reviewed and approved by the Committee before the identification or change may
			 take effect; and
						(iv)develop a
			 schedule for the Committee to review identifications of and changes to the
			 identifications of ICI positions that took effect without prior review and
			 approval under the criteria established under clause (ii).
						(B)Action by
			 covered agenciesThe head of a covered agency may not identify a
			 position as an ICI position or change an ICI position or which ICI an ICI
			 position is within if the identification or change is not—
						(i)authorized to be
			 made without the advance authorization of the Committee under subparagraph
			 (A)(ii); or
						(ii)approved by the
			 Committee under subparagraph (A)(iii).
						(c)Interagency
			 bodies
				(1)Identification
					(A)In
			 generalThe Committee shall identify—
						(i)entities in the
			 executive branch of the Government that are primarily involved in interagency
			 activities; and
						(ii)components of
			 agencies that are primarily involved in interagency activities and have a
			 mission distinct from the agency within which the component is located.
						(B)Certain
			 bodiesThe Committee shall identify the National Security Council
			 and the Directorate of Strategic Operational Planning of the National
			 Counterterrorism Center as interagency bodies under this paragraph.
					(2)Positions in
			 interagency bodies
					(A)In
			 generalFor purposes of this Act—
						(i)the Assistant to
			 the President for National Security Affairs shall perform the duties of the
			 head of a covered agency for ICI positions within the National Security
			 Council;
						(ii)the Director of
			 the National Counterterrorism Center shall perform the duties of the head of a
			 covered agency for ICI positions within the Directorate of Strategic
			 Operational Planning of the National Counterterrorism Center; and
						(iii)the Committee
			 shall designate the Federal officer who shall perform the duties of the head of
			 a covered agency for ICI positions within any other interagency body.
						(B)Identification
			 of positionsThe officials described or designated under
			 subparagraph (A) shall identify—
						(i)positions within
			 their respective interagency bodies that are ICI positions; and
						(ii)positions within
			 their respective interagency bodies—
							(I)that are not
			 within an ICI;
							(II)that are not a
			 position described under section 3(10)(A) or (C) or a position filled by an
			 employee described under section 3(10)(B); and
							(III)for which
			 service in the position shall constitute interagency rotational service.
							(C)Review and
			 approval by the CommitteeThe identification of, change of, and
			 determinations relating to positions described in subparagraph (B) by a Federal
			 officer described in or designated under subparagraph (A) shall be subject to
			 review and approval by the Committee in the same manner and to the same extent
			 as provided for the head of a covered agency under this Act.
					7.ICI rotational
			 service
			(a)Exclusion of
			 senior positionsFor purposes of this section, the term ICI
			 position does not include a senior position.
			(b)Rotations
				(1)In
			 generalThe Committee shall provide for employees serving in an
			 ICI position to be assigned on a rotational basis to another ICI position that
			 is—
					(A)within another
			 covered agency or within an interagency body; and
					(B)within the same
			 ICI.
					(2)Service within
			 multiple ICIsAn employee who has served or is serving in an ICI
			 position that is within 2 or more ICIs may be assigned to an ICI position in
			 any of such ICIs.
				(3)ExceptionAn
			 employee may be assigned to an ICI position in another covered agency or in an
			 interagency body that is not in the ICI applicable to an ICI position in which
			 the employee serves or has served if—
					(A)the employee has
			 particular nongovernmental or other expertise or skills that are relevant to
			 the assigned ICI position; and
					(B)the head of the
			 covered agency employing the employee, the head of the covered agency to which
			 the assignment is made, and the Committee approve the assignment.
					(4)Officers of the
			 Armed Forces
					(A)Service in
			 ICIsThe policies, procedures, and practices for the management
			 of officers of the Armed Forces established pursuant to section 661 of title
			 10, United States Code, may provide for the assignment of officers of the Armed
			 Forces to ICI positions or positions designated under section 6(c)(2)(B)(ii)
			 and for the treatment of such assignments as joint duty assignments for
			 purposes of chapter 38 of such title.
					(B)DirectivesThe
			 Committee shall specify the requirements and limitations applicable to the
			 assignment of officers of the Armed Forces to ICI positions or positions
			 designated under section 6(c)(2)(B)(ii). The directives specifying such
			 requirements and limitations shall be issued with the concurrence of the
			 Secretary of Defense.
					(5)Return to prior
			 position
					(A)In
			 generalSubject to subparagraph (B), an employee performing
			 service in an ICI position in another covered agency or interagency body or in
			 a position designated under section 6(c)(2)(B)(ii) shall be entitled to return
			 to the position held by the employee in the covered agency employing the
			 employee within a reasonable period of time after the end of the period of
			 service.
					(B)Reasonable
			 exceptionsThe Committee shall determine under what circumstances
			 it is reasonable to make an exception to the requirement under subparagraph (A)
			 and issue guidance regarding making such an exception.
					(c)Voluntary nature
			 of rotational service
				(1)In
			 generalExcept as provided in paragraph (2), service in an ICI
			 position in another covered agency or interagency body shall be voluntary by an
			 employee.
				(2)Authority to
			 assign involuntarilyIf the head of a covered agency has the
			 authority under another provision of law to assign an employee involuntarily to
			 a position and the employee is serving in an ICI position, the head of the
			 covered agency may assign the employee involuntarily to serve in an ICI
			 position in another covered agency or interagency body.
				(d)Directives
				(1)Identification
			 of positions open for rotational serviceThe Committee
			 shall—
					(A)require, and
			 provide guidelines relating to, the identification by the head of each covered
			 agency of ICI positions in the covered agency that are open for assignment of
			 employees serving or who have served in ICI positions in other covered agencies
			 or an interagency body;
					(B)specify how many
			 ICI positions the head of each covered agency shall make available for
			 assignment of employees serving or who have served in ICI positions in other
			 covered agencies or an interagency body; and
					(C)ensure that each
			 ICI position in a covered agency or interagency body that is available for
			 assignment of an employee from another covered agency or interagency body is
			 filled by an employee serving in a position with a level of responsibility
			 comparable to the position that is available for assignment.
					(2)Minimum period
			 for serviceWith respect to the period of service in an ICI
			 position in another covered agency or interagency body, the Committee—
					(A)shall ensure that
			 the period of service is sufficient to gain an adequately detailed
			 understanding and perspective of the covered agency or interagency body at
			 which the employee is assigned;
					(B)may provide for
			 different periods for service, depending upon the nature of the position,
			 including whether the position is in an area that is a combat zone for purposes
			 of section 112 of the Internal Revenue Code of 1986; and
					(C)shall require that
			 an employee performing service in an ICI position in another covered agency or
			 interagency body is informed of the period of service for the position before
			 beginning such service.
					(e)Selection of ICI
			 positions open for rotational service
				(1)In
			 generalSubject to paragraph (2), the head of each covered agency
			 shall determine which ICI positions in the covered agency shall be available to
			 be filled by employees from another covered agency and may modify a
			 determination under this paragraph.
				(2)Review of
			 determination of ICI positions open for rotational service
					(A)In
			 generalThe Committee shall—
						(i)provide guidance
			 to the heads of covered agencies concerning criteria for determining and
			 modifying determinations of which ICI positions are available to be filled by
			 employees from another covered agency;
						(ii)establish
			 criteria concerning determinations and modifications to determinations
			 regarding ICI positions that are available to be filled by employees from
			 another covered agency which may be made by the head of a covered agency and
			 take effect without review and approval by the Committee;
						(iii)establish
			 criteria concerning which determinations and modifications to determinations
			 regarding ICI positions that are available to be filled by employees from
			 another covered agency may be made by the head of a covered agency and shall be
			 reviewed and approved by the Committee before the determination or modification
			 may take effect; and
						(iv)develop a
			 schedule for the Committee to review determinations and modifications to
			 determinations that an ICI position is available to be filled by employees from
			 another covered agency that took effect without prior review and approval under
			 the criteria established under clause (ii).
						(B)Action by
			 covered agenciesThe head of a covered agency may not determine
			 an ICI position as available to be filled by employees from another covered
			 agency or make a modification of the determination if the determination or
			 modification is not—
						(i)authorized to be
			 made without the advance authorization of the Committee under subparagraph
			 (A)(ii); or
						(ii)approved by the
			 Committee under subparagraph (A)(iii).
						(3)ListThe
			 Committee shall maintain a single, integrated list of positions available to be
			 filled by employees from another covered agency under this section and shall
			 make the list available to Federal employees on an ongoing basis in order to
			 facilitate applications for the positions and long-term career planning by
			 employees of the executive branch of the Government, except to the extent that
			 the Committee determines that the identity of certain positions should not be
			 distributed in order to protect national security or homeland security.
				(f)Prevention of
			 need for increased personnel levels
				(1)Phase-InThe
			 Committee shall phase in the requirement to designate ICI positions for
			 assignment across covered agencies in a manner that ensures that there is a
			 reasonable equivalence between the number of employees rotating out of the
			 covered agencies or interagency bodies within an ICI and the number of
			 employees rotating into the covered agencies or interagency bodies within an
			 ICI.
				(2)Filling
			 positions rotating outThe Committee shall ensure that employees
			 are rotated across covered agencies and interagency bodies within an ICI in a
			 manner that ensures that the original ICI positions of all employees performing
			 service in an ICI position in another covered agency or interagency body are
			 filled within a reasonable period by—
					(A)employees from
			 another covered agency or interagency body who are performing service in an ICI
			 position in another covered agency or interagency body; or
					(B)other available
			 employees.
					(g)Open and fair
			 competitionEach covered agency or interagency body that has an
			 ICI position available to be filled by an employee from another covered agency
			 shall coordinate with the Office of Personnel Management to ensure that the
			 position is filled in a fully open and competitive manner that is consistent
			 with the merit system principles set forth in paragraphs (1) and (2) of section
			 2301(b) of title 5, United States Code, except if the ICI position is otherwise
			 exempt under another provision of law.
			(h)Collective
			 bargaining rights and other personnel law matters
				(1)National
			 security exclusionThe identification of a position as available
			 for service by an employee of another covered agency or as being within an ICI
			 shall not be a basis for an order under section 7103(b) of title 5, United
			 States Code, excluding the covered agency, or a subdivision thereof, in which
			 the position is located from the applicability of chapter 71 of title 5, United
			 States Code.
				(2)On
			 rotationAn employee performing service in an ICI position in
			 another covered agency or interagency body shall have collective bargaining
			 rights to the extent and in the manner that such rights would be available to
			 the employee if the employee were detailed or assigned under a provision of law
			 other than this Act from the agency employing the employee to the agency in
			 which the ICI position in which the employee is serving is located.
				(3)ConsultationThe
			 Committee shall consult with relevant associations, unions, and other groups
			 involved in collective bargaining or encouraging public service or
			 organizational reform of the Government in formulating and implementing
			 policies under this Act.
				(i)ReportingNot
			 later than 1 year after the date on which the Committee issues the first
			 National Security Human Capital Strategy under section 4(a)(1), and every year
			 thereafter, the Committee shall submit to the relevant committees of
			 Congress—
				(1)a consolidated
			 list of ICI positions, which shall include an explanation of the reasons that
			 each position was identified as being within the ICI; and
				(2)a consolidated
			 list of ICI positions made available to be filled by employees from another
			 covered agency, which shall include an explanation of the methodology used by
			 the covered agency in determining which positions were and were not to be made
			 available.
				8.Interagency
			 rotational service as a requirement for selection to senior positions in
			 ICIs
			(a)Requirement for
			 promotion to selected senior positions within ICIsExcept as
			 otherwise provided in this section, the head of each covered agency
			 shall—
				(1)designate ICI
			 positions of the covered agency that are senior positions for which interagency
			 rotational service shall be an eligibility requirement; and
				(2)not later than
			 October 1 of the fifteenth fiscal year after the fiscal year in which this Act
			 is enacted, designate not less than 85 percent of the ICI positions of the
			 covered agency that are senior positions to be senior positions for which
			 interagency rotational service shall be an eligibility requirement.
				(b)Exemptions
				(1)In
			 generalAn employee may be appointed to a senior position
			 designated under subsection (a) without meeting the interagency rotational
			 service requirement if before the appointment the employee—
					(A)is not employed in
			 the executive branch of the Government when selected for the senior
			 position;
					(B)is serving in a
			 senior position that is not an ICI position;
					(C)has not served in
			 the executive branch of the Government for a sufficient period, as determined
			 by the Committee, to have performed interagency rotational service;
					(D)entered service in
			 the executive branch of the Government at or above GS–15 of the General
			 Schedule, or equivalent;
					(E)has prior service
			 in another agency that provides the employee with relevant experience in the
			 applicable ICI, as determined by the Committee; or
					(F)is in another
			 class of employees exempted from subsection (a) by the Committee.
					(2)NoticeNot
			 later than 30 days after the date on which the Committee determines to exempt a
			 class of employees under paragraph (1)(F), the Committee shall notify the
			 relevant committees of Congress of the exemption.
				(c)Waivers
				(1)In
			 generalOn a case-by-case basis, the head of a covered agency may
			 waive the requirement that an employee being appointed to a senior position
			 designated under subsection (a) has performed interagency rotational
			 service.
				(2)Years 3 to
			 8During the period beginning on October 1 of the second fiscal
			 year after the fiscal year in which this Act is enacted and ending on September
			 30 of the seventh fiscal year after the fiscal year in which this Act is
			 enacted, the head of a covered agency may issue a waiver under paragraph (1)
			 for good cause.
				(3)Years 9 to
			 15During the period beginning October 1 of the eighth fiscal
			 year after the fiscal year in which this Act is enacted and ending on September
			 30 of the fourteenth fiscal year after the fiscal year in which this Act is
			 enacted, the head of a covered agency may issue a waiver under paragraph (1)
			 if—
					(A)there is a lack of
			 qualified candidates for the senior position who have satisfied the requirement
			 under subsection (a);
					(B)a lack of
			 sufficient positions available to be filled by employees from another covered
			 agency prevented the most qualified candidate for the senior position from
			 completing interagency rotational service; or
					(C)the most qualified
			 candidate for the senior position has prior service in a position in another
			 agency that, although involving duties comparable to an ICI position, does not
			 qualify as interagency rotational service.
					(4)After year
			 15
					(A)In
			 generalAfter the period described in paragraph (3), the head of
			 a covered agency may issue a waiver under paragraph (1) if—
						(i)there are
			 extraordinary circumstances relating to the senior position; and
						(ii)the Committee
			 concurs with issuing the waiver.
						(B)NondelegationThe
			 authority to issue a waiver under paragraph (1) may not be delegated after the
			 period described in paragraph (3).
					(5)ReportingNot
			 later than 30 days after the date on which a waiver is issued under paragraph
			 (1), the Committee shall submit to the relevant committees of Congress a report
			 containing a description of the waiver and an explanation of the justification
			 for the waiver.
				(d)Other rotational
			 requirements
				(1)DefinitionsIn
			 this subsection:
					(A)DHS rotational
			 service programThe term DHS rotational service
			 program means any program established before the date of enactment of
			 this Act that provides for rotation assignments of employees within the
			 Department of Homeland Security.
					(B)IC rotational
			 service programThe term IC rotational service
			 program means any program established before the date of enactment of
			 this Act that provides for rotation assignments of employees across the
			 agencies or elements of the intelligence community.
					(2)Department of
			 Homeland SecurityIf an employee of the Department of Homeland
			 Security has performed service in an ICI position in another covered agency or
			 interagency body, the employee may not be denied an appointment to a senior
			 position in the Department of Homeland Security because of any other
			 requirement to perform service on a rotational basis under a DHS rotational
			 service program.
				(3)Officers of the
			 Armed ForcesSection 668(b) of title 10, United States Code, is
			 amended—
					(A)by redesignating
			 paragraph (2) as paragraph (3); and
					(B)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)(A)The definition required
				by paragraph (1) may provide for the treatment as a joint duty assignment of
				any assignment of officers to an ICI position or a position in an interagency
				body that is not an ICI position as the Secretary may specify in the
				regulations required by that paragraph.
								(B)In this paragraph,
				the terms ICI position and interagency body have the
				meanings given those terms in section 3 of the
				Interagency Personnel Rotation Act of
				2011.
								.
					(4)Credit for
			 service in another component within an agency
					(A)In
			 generalDuring the first 8 fiscal years after the fiscal year in
			 which this Act is enacted, an employee that performed service in a rotation to
			 another component of the covered agency that employs the employee identified
			 under subparagraph (B) may be appointed to an ICI position that is a senior
			 position in that covered agency without regard to any designation under
			 subsection (a).
					(B)Identification
			 of componentsSubject to approval by the Committee, the head of a
			 covered agency may identify the components of the covered agency that are
			 sufficiently independent in functionality for service in a rotation in the
			 component to qualify as service in another component of the covered agency for
			 purposes of subparagraph (A).
					(5)Intelligence
			 community personnelDuring the first 8 fiscal years after the
			 fiscal year in which this Act is enacted, an employee of a covered agency that
			 performed service in a rotation in the intelligence community under an IC
			 rotational service program may be appointed to an ICI position that is a senior
			 position in that covered agency without regard to any designation under
			 subsection (a).
				(6)ReportsThe
			 head of each covered agency shall include information relating to this
			 subsection in any relevant report to the relevant committees of Congress
			 required under this Act.
				(e)Performance
			 appraisalsThe Committee shall—
				(1)ensure that the
			 employees receive performance evaluations that are based primarily on their
			 contribution to the work of the covered agency in which the employee is
			 performing service in an ICI position in another covered agency or interagency
			 body and the functioning of the applicable ICI; and
				(2)require
			 that—
					(A)officials at the
			 covered agency employing the employee conduct the evaluations based on input
			 from the supervisors of the employee during service in an ICI position in
			 another covered agency or interagency body; and
					(B)the evaluations
			 shall be provided the same weight in the receipt of promotions and other
			 rewards by the employee from the covered agency employing the employee as
			 performance evaluations receive for other employees of the covered
			 agency.
					(f)Incentives for
			 participationThe Committee shall identify ways in which the head
			 of a covered agency shall use the authorities of the head of the covered agency
			 to institute incentives to encourage employees to perform service in an ICI
			 position in another covered agency or interagency body, regardless of the
			 interest of any employee to be promoted to an ICI position that is a senior
			 position.
			(g)Foreign
			 serviceSection 607(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4007(a)) is amended by adding at the end the following:
				
					(4)At the election of
				an individual subject to a maximum time in class limitation under this
				subsection, any period of service in an ICI position (as defined in section 3
				of the Interagency Personnel Rotation Act of
				2011) that is not within the Department of State shall not be
				used for purposes of determining the period during which the individual has
				served in a
				class.
					.
			9.Education and
			 training for personnel serving in interagency communities of interest
			(a)Training and
			 education requirements
				(1)Participation by
			 personnel in ICI positions
					(A)Orientation
			 training and educationDuring the second fiscal year after the
			 fiscal year in which this Act is enacted, and each fiscal year thereafter, each
			 employee serving in an ICI position shall participate in orientation training
			 and education.
					(B)Ongoing training
			 and educationDuring the third fiscal year after the fiscal year
			 in which this Act is enacted, and each fiscal year thereafter, each employee
			 serving in an ICI position shall participate in ongoing training and
			 education.
					(2)Failure to
			 obtain training and educationAn employee serving in an ICI
			 position who does not successfully complete the orientation training and
			 education and the ongoing training and education required under paragraph (1)
			 may not perform service in an ICI position in another covered agency or
			 interagency body.
				(3)Contents of
			 trainingThe training and education required under paragraph (1)
			 shall include training and education on—
					(A)national security
			 and homeland security strategy, both general and as relevant to the applicable
			 ICI;
					(B)the criticality of
			 interagency integration for accomplishing national security and homeland
			 security objectives in an efficient and effective manner;
					(C)the roles,
			 functions, authorities, cultures, and resources of agencies involved in the
			 applicable ICI; and
					(D)practical skills
			 and strategies for ensuring maximum interagency cohesion, including effective
			 meeting management, project management, negotiation, and interagency
			 team-building.
					(4)Online
			 trainingUnless the Committee determines that the benefits of an
			 in-person training for increasing interagency coordination to improve
			 interagency effectiveness and efficiency outweigh the cost, the training and
			 education required under paragraph (1) shall be online.
				(b)Use of
			 consortium
				(1)In
			 generalThe Committee may use a consortium of agencies,
			 educational institutions, and nongovernmental organizations to provide the
			 training and education required under this section, including by the use of
			 preexisting courses and materials.
				(2)InclusionsThe
			 consortium used under paragraph (1) may include Government educational entities
			 such as the Foreign Service Institute, the National Defense University, the
			 Army War College, and the Naval War College, if the head of the agency of which
			 the educational entity is a component determines that participation in the
			 training and education will not adversely impact the capabilities of the
			 agency.
				10.Interagency
			 process and strategies training for political appointees
			(a)Establishment
				(1)In
			 generalSubject to the
			 direction of the Committee, the Office of Personnel Management shall establish
			 a course for political appointees relating to the objectives, history, and
			 functioning of the senior-level interagency process and strategies for ensuring
			 maximum interagency cohesion and the accomplishment of national security and
			 homeland security objectives in an efficient and effective manner.
				(2)Length of
			 courseThe length of a course
			 established under paragraph (1) may be different for different positions, based
			 on the seniority of the position and other factors as the Committee determines
			 appropriate.
				(b)RequirementNot
			 later than 120 days after an individual is appointed to a position which makes
			 the individual a political appointee, that individual shall take the course
			 established under subsection (a).
			(c)ApplicationThis
			 section shall apply to appointments made on and after the end of the fiscal
			 year following the fiscal year in which this Act is enacted.
			
	
		1.Short titleThis Act may be cited as the
			 Interagency Personnel Rotation Act of
			 2011.
		2.Finding and
			 purpose
			(a)FindingCongress
			 finds that the national security and homeland security challenges of the 21st
			 century require that executive branch personnel use a whole-of-Government
			 approach in order for the United States Government to operate in the most
			 effective and efficient manner.
			(b)PurposeThe purpose of this Act is to increase the
			 efficiency and effectiveness of the Government by fostering greater interagency
			 experience among executive branch personnel on national security and homeland
			 security matters involving more than 1 agency.
			3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency under section 105 of title 5, United States Code.
			(2)CommitteeThe
			 term Committee means the Committee on National Security Personnel
			 established under section 4(a).
			(3)Covered
			 agencyThe term covered agency means an agency that
			 is part of an ICI.
			(4)ICIThe
			 term ICI means a National Security Interagency Community of
			 Interest identified by the Committee under section 5(a).
			(5)ICI
			 positionThe term ICI position—
				(A)means—
					(i)a position that—
						(I)is identified by the head
			 of a covered agency as a position within the covered agency that has
			 significant responsibility for the subject area of the ICI in which the
			 position is located and for activities that involve more than 1 agency;
						(II)is a position in the
			 civil service (as defined in section 2101(1) of title 5, United States Code) in
			 the executive branch of the Government (including a position in the Foreign
			 Service) at or above GS–11 of the General Schedule or at a level of
			 responsibility comparable to a position at or above GS–11 of the General
			 Schedule; and
						(III)is a position within an
			 ICI; or
						(ii)a position in an
			 interagency body identified as an ICI position under section 5(c)(2)(A);
			 and
					(B)shall not include—
					(i)any position described
			 under paragraph (10)(A) or (C); or
					(ii)any position filled by
			 an employee described under paragraph (10)(B).
					(6)Intelligence
			 communityThe term intelligence community has the
			 meaning given under section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4)).
			(7)Interagency
			 bodyThe term interagency body means an entity or
			 component identified under section 5(c)(1).
			(8)Interagency rotational
			 serviceThe term interagency rotational service
			 means service by an employee in—
				(A)an ICI position that
			 is—
					(i)in—
						(I)a covered agency other
			 than the covered agency employing the employee; or
						(II)an interagency body,
			 without regard to whether the employee is employed by the agency in which the
			 interagency body is located; and
						(ii)in the same ICI as the
			 position in which the employee serves or has served before serving in that ICI
			 position; or
					(B)in a position in an
			 interagency body identified under section 5(c)(2)(B).
				(9)National Security
			 Interagency Community of InterestThe term National
			 Security Interagency Community of Interest means the positions in the
			 executive branch of the Government that—
				(A)as a group are positions
			 within multiple agencies of the executive branch of the Government; and
				(B)have significant
			 responsibility for the same substantive, functional, or regional subject area
			 related to national security or homeland security that requires integration of
			 the positions and activities in that area across multiple agencies to ensure
			 that the executive branch of the Government operates as a single, cohesive
			 enterprise to maximize mission success and minimize cost.
				(10)Political
			 appointeeThe term political appointee means an
			 individual who—
				(A)is employed in a position
			 described under sections 5312 through 5316 of title 5, United States Code,
			 (relating to the Executive Schedule);
				(B)is a noncareer appointee
			 in the Senior Executive Service, as defined under paragraph (7) of section
			 3132(a) of title 5, United States Code; or
				(C)is employed in a position
			 in the executive branch of the Government of a confidential or
			 policy-determining character under schedule C of subpart C of part 213 of title
			 5 of the Code of Federal Regulations.
				(11)Senior
			 positionThe term senior position means—
				(A)a Senior Executive
			 Service position, as defined in section 3132(a)(2) of title 5, United States
			 Code;
				(B)a position in the Senior
			 Foreign Service established under the Foreign Service Act of 1980 (22 U.S.C.
			 3901 et seq.);
				(C)a position in the Federal
			 Bureau of Investigation and Drug Enforcement Administration Senior Executive
			 Service established under section 3151 of title 5, United States Code;
				(D)a position filled by a
			 limited term appointee or limited emergency appointee in the Senior Executive
			 Service, as defined under paragraphs (5) and (6), respectively, of section
			 3132(a) of title 5, United States Code; and
				(E)any other equivalent
			 position identified by the Committee.
				4.Committee on National
			 Security Personnel
			(a)EstablishmentThere
			 is established the Committee on National Security Personnel within the
			 Executive Office of the President.
			(b)MembershipThe
			 members of the Committee shall be the Director of the Office of Management and
			 Budget, the Director of the Office of Personnel Management, and the Assistant
			 to the President for National Security Affairs.
			(c)ChairpersonThe
			 Director of the Office of Management and Budget shall be the Chairperson of the
			 Committee.
			(d)Functions
				(1)In
			 generalThe Committee shall perform the functions as provided
			 under this Act to implement this Act and shall validate the actions taken by
			 the heads of covered agencies to implement the directives issued and meet the
			 standards established under paragraph (2).
				(2)Directives and
			 standards
					(A)In
			 generalIn consultation with the Director of the Office of
			 Personnel Management and the Assistant to the President for National Security
			 Affairs, the Director of the Office of Management and Budget shall issue
			 directives and establish standards relating to the implementation of this
			 Act.
					(B)Use by covered
			 agenciesThe head of each covered agency shall carry out the
			 responsibilities under this Act in accordance with the directives issued and
			 standards established by the Director of the Office of Management and
			 Budget.
					(e)Support and
			 implementation
				(1)BoardThere
			 is established a board to assist the Committee, which shall be composed of 1
			 designee (who shall be serving in an Executive Schedule position at level III)
			 selected by—
					(A)the Secretary of
			 State;
					(B)the Secretary of
			 Defense;
					(C)the Secretary of Homeland
			 Security;
					(D)the Attorney
			 General;
					(E)the Secretary of the
			 Treasury;
					(F)the Secretary of
			 Energy;
					(G)the Secretary of Health
			 and Human Services;
					(H)the Secretary of
			 Commerce;
					(I)the Director of National
			 Intelligence; and
					(J)the head of any other
			 agency determined appropriate by the Committee.
					(2)Chief Human Capital
			 Officers CouncilThe Chief Human Capital Officers Council shall
			 provide advice to the Committee regarding technical human capital
			 issues.
				(3)Covered agency
			 officials
					(A)In
			 generalThe head of each covered agency shall designate an
			 officer and office within that covered agency with responsibility for the
			 implementation of this Act.
					(B)Existing
			 officesIf an officer or office of a covered agency is designated
			 as the officer or office within the covered agency with responsibility for the
			 implementation of Executive Order 13434 for the covered agency on the date of
			 enactment of this Act, the head of the covered agency shall designate the
			 officer or office as the officer or office within the covered agency with
			 responsibility for the implementation of this Act.
					(4)Staff
					(A)In
			 generalNot more than 3 full-time equivalent employees may be
			 hired to assist the Committee in implementation of this Act, who may be
			 employees of the Office of Management and Budget or the Office of Personnel
			 Management. Any employee transferred under subparagraph (B)(ii)(II) shall be
			 deemed to be an employee hired for purposes of the authorization under this
			 subparagraph.
					(B)Funding
						(i)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of fiscal years 2012 through 2016 to carry out subparagraph (A) an amount equal
			 to the amount expended for salaries and expenses of the National Security
			 Professional Development Integration Office during fiscal year 2011.
						(ii)Offset
							(I)In
			 generalExcept as provided in paragraph (3)(B), effective on the
			 date of enactment of this Act, the National Security Professional Development
			 Integration Office of the Department of Defense is terminated and, on and after
			 the date of enactment of this Act, the Secretary of Defense may not establish a
			 comparable office to implement Executive Order 13434 or to design, administer,
			 or report on the creation of a national security professional development
			 system, cadre of national security professionals, or any personnel rotations,
			 education, or training for individuals involved in interagency activities or
			 who are national security professionals who are not employed by the Department
			 of Defense. Nothing in this subclause shall be construed to prohibit the
			 Secretary of Defense from establishing or designating an office to administer
			 interagency rotations by, or the interagency activities of, employees of the
			 Department of Defense.
							(II)Transfer of
			 functionsEffective on the date of enactment of this Act, there
			 are transferred to the Office of Management and Budget or the Office of
			 Personnel Management, as determined appropriate by the Committee, the functions
			 of the National Security Professional Development Integration Office of the
			 Department of Defense.
							(III)FundsEffective
			 on the date of enactment of this Act, all unobligated balances made available
			 for the activities of the National Security Professional Development
			 Integration Office of the Department of Defense are rescinded.
							5.National Security
			 Interagency Communities of Interest
			(a)Identification of
			 ICIsSubject to section 8, the Committee—
				(1)shall identify ICIs on an
			 ongoing basis for purposes of carrying out this Act; and
				(2)may alter or discontinue
			 an ICI identified under paragraph (1).
				(b)Identification of ICI
			 positionsThe head of each covered agency shall identify ICI
			 positions within the covered agency.
			(c)Interagency
			 bodies
				(1)Identification
					(A)In
			 generalThe Committee shall identify—
						(i)entities in the executive
			 branch of the Government that are primarily involved in interagency activities
			 relating to national security or homeland security; and
						(ii)components of agencies
			 that are primarily involved in interagency activities relating to national
			 security or homeland security and have a mission distinct from the agency
			 within which the component is located.
						(B)Certain bodies
						(i)In
			 generalThe Committee shall identify the National Security
			 Council and the Directorate of Strategic Operational Planning of the National
			 Counterterrorism Center as interagency bodies under this paragraph.
						(ii)FBI
			 rotationsJoint Terrorism Task Forces shall not be considered
			 interagency bodies for purposes of service by employees of the Federal Bureau
			 of Investigation.
						(C)Duties of head of
			 covered agencyThe Committee shall designate the Federal officer
			 who shall perform the duties of the head of a covered agency relating to ICI
			 positions within an interagency body.
					(2)Positions in
			 interagency bodiesThe officials designated under paragraph
			 (1)(C) shall identify—
					(A)positions within their
			 respective interagency bodies that are ICI positions; and
					(B)positions within their
			 respective interagency bodies—
						(i)that are not a position
			 described under section 3(10)(A) or (C) or a position filled by an employee
			 described under section 3(10)(B); and
						(ii)for which service in the
			 position shall constitute interagency rotational service.
						6.Interagency community of
			 interest rotational service
			(a)Exclusion of senior
			 positionsFor purposes of this section, the term ICI
			 position does not include a senior position.
			(b)Rotations
				(1)In
			 generalThe Committee shall provide for employees serving in an
			 ICI position to be assigned on a rotational basis to another ICI position that
			 is—
					(A)within another covered
			 agency or within an interagency body; and
					(B)within the same
			 ICI.
					(2)ExceptionAn
			 employee may be assigned to an ICI position in another covered agency or in an
			 interagency body that is not in the ICI applicable to an ICI position in which
			 the employee serves or has served if—
					(A)the employee has
			 particular nongovernmental or other expertise or skills that are relevant to
			 the assigned ICI position; and
					(B)the head of the covered
			 agency employing the employee, the head of the covered agency to which the
			 assignment is made, and the Committee approve the assignment.
					(3)Nonreimbursable
			 basisService by an employee in an ICI position in another
			 covered agency or in an interagency body that is not within the agency
			 employing the employee shall be performed without reimbursement.
				(4)Return to prior
			 positionExcept as provided otherwise by the Committee, an
			 employee performing service in an ICI position in another covered agency or
			 interagency body or in a position designated under section 5(c)(2)(B) shall be
			 entitled to return to the position held by the employee in the covered agency
			 employing the employee within a reasonable period of time after the end of the
			 period of service.
				(c)Selection of ICI
			 positions open for rotational service
				(1)In
			 generalThe head of each covered agency shall determine which ICI
			 positions in the covered agency shall be available for service by employees
			 from another covered agency and may modify a determination under this
			 paragraph.
				(2)ListThe
			 Committee shall maintain a single, integrated list of positions available for
			 service by employees from another covered agency under this section and shall
			 make the list available to Federal employees on an ongoing basis in order to
			 facilitate applications for the positions and long-term career planning by
			 employees of the executive branch of the Government, except to the extent that
			 the Committee determines that the identity of certain positions should not be
			 distributed in order to protect national security or homeland security.
				(d)Minimum period for
			 serviceWith respect to the period of service in an ICI position
			 in another covered agency or interagency body, the Committee—
				(1)shall, notwithstanding
			 any other provision of law, ensure that the period of service is sufficient to
			 gain an adequately detailed understanding and perspective of the covered agency
			 or interagency body at which the employee is assigned;
				(2)may provide for different
			 periods for service, depending upon the nature of the position, including
			 whether the position is in an area that is a combat zone for purposes of
			 section 112 of the Internal Revenue Code of 1986; and
				(3)shall require that an
			 employee performing service in an ICI position in another covered agency or
			 interagency body is informed of the period of service for the position before
			 beginning such service.
				(e)Voluntary nature of
			 rotational service
				(1)In
			 generalExcept as provided in paragraph (2), service in an ICI
			 position in another covered agency or interagency body shall be voluntary by an
			 employee.
				(2)Authority to assign
			 involuntarilyIf the head of a covered agency has the authority
			 under another provision of law to assign an employee involuntarily to a
			 position and the employee is serving in an ICI position, the head of the
			 covered agency may assign the employee involuntarily to serve in an ICI
			 position in another covered agency or interagency body.
				(f)Training and education
			 of personnel performing interagency rotational serviceEach
			 employee performing interagency rotational service shall participate in the
			 training and education, if any, that is regularly provided to new employees by
			 the covered agency or interagency body in which the employee is serving in
			 order to learn how the covered agency or interagency body functions.
			(g)Prevention of need for
			 increased personnel levelsThe Committee shall ensure that
			 employees are rotated across covered agencies and interagency bodies within an
			 ICI in a manner that ensures that, for the original ICI positions of all
			 employees performing service in an ICI position in another covered agency or
			 interagency body—
				(1)employees from another
			 covered agency or interagency body who are performing service in an ICI
			 position in another covered agency or interagency body, or other available
			 employees, begin service in such original positions within a reasonable period,
			 at no additional cost to the covered agency or the interagency body in which
			 such original positions are located; or
				(2)other employees do not
			 need to serve in the positions in order to maintain the effectiveness of or to
			 prevent any costs being accrued by the covered agency or interagency body in
			 which such original positions are located.
				(h)Open and fair
			 competitionEach covered agency or interagency body that has an
			 ICI position available for service by an employee from another covered agency
			 shall coordinate with the Office of Personnel Management to ensure that
			 employees of covered agencies selected to perform interagency rotational
			 service shall be selected in a fully open and competitive manner that is
			 consistent with the merit system principles set forth in paragraphs (1) and (2)
			 of section 2301(b) of title 5, United States Code, unless the ICI position is
			 otherwise exempt under another provision of law.
			(i)Personnel law
			 matters
				(1)National security
			 exclusionThe identification of a position as available for
			 service by an employee of another covered agency or as being within an ICI
			 shall not be a basis for an order under section 7103(b) of title 5, United
			 States Code, excluding the covered agency, or a subdivision thereof, in which
			 the position is located from the applicability of chapter 71 of title 5, United
			 States Code.
				(2)On
			 rotationAn employee performing interagency rotational service
			 shall have all the rights that would be available to the employee if the
			 employee was detailed or assigned under a provision of law other than this Act
			 from the agency employing the employee to the agency in which the ICI position
			 in which the employee is serving is located.
				(j)ConsultationThe
			 Committee shall consult with relevant associations, unions, and other groups
			 involved in collective bargaining or encouraging public service, organizational
			 reform of the Government, or interagency activities (such as the Simons Center
			 for the Study of Interagency Cooperation of the Command and General Staff
			 College Foundation) in formulating and implementing policies under this
			 Act.
			(k)Officers of the Armed
			 ForcesThe policies, procedures, and practices for the management
			 of officers of the Armed Forces may provide for the assignment of officers of
			 the Armed Forces to ICI positions or positions designated under section
			 5(c)(2)(B).
			(l)Performance
			 appraisalsThe Committee shall—
				(1)ensure that an employee
			 receives performance evaluations that are based primarily on the contribution
			 of the employee to the work of the covered agency in which the employee is
			 performing service in an ICI position in another covered agency or interagency
			 body and the functioning of the applicable ICI; and
				(2)require that—
					(A)officials at the covered
			 agency employing the employee conduct the evaluations based on input from the
			 supervisors of the employee during service in an ICI position in another
			 covered agency or interagency body; and
					(B)the evaluations shall be
			 provided the same weight in the receipt of promotions and other rewards by the
			 employee from the covered agency employing the employee as performance
			 evaluations receive for other employees of the covered agency.
					(m)Foreign
			 serviceSection 607(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4007(a)) is amended by adding at the end the following:
				
					(4)At the election of an
				individual subject to a maximum time in class limitation under this subsection,
				any period of service in an ICI position (as defined in section 3 of the
				Interagency Personnel Rotation Act of 2011) that is not within the Department
				of State shall not be used for purposes of determining the period during which
				the individual has served in a
				class.
					.
			(n)ReportingNot
			 later than October 1 of the first fiscal year after the fiscal year in which
			 this Act is enacted, and October 1 of each fiscal year thereafter, the
			 Committee shall submit to Congress—
				(1)a consolidated list of
			 ICI positions, which shall include an explanation of the criteria governing the
			 identification of positions as being within the ICI; and
				(2)a consolidated list of
			 ICI positions made available for service by employees from another covered
			 agency, which shall include an explanation of the methodology used by the
			 covered agency in determining which positions were and were not to be made
			 available.
				7.Selection of senior
			 positions in an interagency community of interest
			(a)Selection of
			 individuals To fill senior positions within an ICIIn selecting
			 individuals to fill senior positions within an ICI, the head of a covered
			 agency shall ensure that a strong preference is given to selecting of personnel
			 who have performed interagency rotational service.
			(b)Establishment by heads
			 of covered agencies of minimum thresholds
				(1)In
			 generalOn October 1 of the second fiscal year after the fiscal
			 year in which the Committee identifies an ICI, and October 1 of each fiscal
			 year thereafter, the head of each covered agency within which 1 or more
			 positions within that ICI are located shall establish the minimum number of
			 that agency's senior positions that are within that ICI that shall be filled by
			 personnel who have performed interagency rotational service.
				(2)Reporting
			 requirements
					(A)Minimum number of
			 positionsNot later than 30 days after the date on which all
			 heads of covered agencies have established the minimum number required under
			 paragraph (1) for a fiscal year, the Committee shall submit to Congress a
			 consolidated list of the minimum numbers of senior positions that shall be
			 filled by personnel who have performed interagency rotational service.
					(B)Failure to meet minimum
			 numberNot later than 30 days after the end of any fiscal year in
			 which a covered agency fails to meet the minimum number of senior positions to
			 be filled by individuals who have performed interagency rotational service
			 established by the head of the covered agency under paragraph (2), the head of
			 the covered agency shall submit to the Committee and Congress at the end of the
			 fiscal year a report identifying the failure and indicating what actions the
			 head of the covered agency has taken or plans to take in response to the
			 failure.
					(c)Other rotational
			 requirements
				(1)Credit for service in
			 another component within an agency
					(A)In
			 generalService performed during the first 3 fiscal years after
			 the fiscal year in which an ICI is identified by the Committee by an employee
			 in a rotation to an ICI position in another component of the covered agency
			 that employs the employee that is identified under subparagraph (B) shall
			 constitute interagency rotational service for purposes of this section.
					(B)Identification of
			 componentsSubject to approval by the Committee, the head of a
			 covered agency may identify the components of the covered agency that are
			 sufficiently independent in functionality for service in a rotation in the
			 component to qualify as service in another component of the covered agency for
			 purposes of subparagraph (A).
					(2)Intelligence community
			 personnelService performed during the first 3 fiscal years after
			 the fiscal year in which an ICI is identified by the Committee by an employee
			 of a covered agency under any program established before the date of enactment
			 of this Act that provides for rotation assignments of employees across the
			 agencies or elements of the intelligence community shall constitute interagency
			 rotational service for purposes of this section.
				8.Implementation
			(a)ICIs and ICI
			 positions
				(1)In
			 generalDuring the first 4 fiscal years after the fiscal year in
			 which this Act is enacted—
					(A)there shall be 2 ICIs,
			 which shall be an ICI for emergency management and an ICI for stabilization and
			 reconstruction; and
					(B)during each such fiscal
			 year, not less than 20 employees and not more than 25 employees in the
			 executive branch of the Government shall perform service in an ICI position in
			 another covered agency or in an interagency body that is not within the agency
			 employing the employee under this Act.
					(2)Location
					(A)In
			 generalThe Committee shall designate a metropolitan area in
			 which the ICI for emergency management will be located and a metropolitan area
			 in which the ICI for stabilization and reconstruction will be located.
					(B)ServiceDuring
			 the first 4 fiscal years after the fiscal year in which this Act is enacted,
			 any service in an ICI position in another covered agency or in an interagency
			 body that is not within the agency employing the employee shall be
			 performed—
						(i)by an employee who is
			 located in the metropolitan area for the ICI designated under subparagraph (A)
			 before beginning service in the ICI position; and
						(ii)at a location in the
			 metropolitan area for the ICI designated under subparagraph (A) .
						(b)Priority for
			 detailsDuring the first 4 fiscal years after the fiscal year in
			 which this Act is enacted, a covered agency shall give priority in using
			 amounts available to the covered agency for details to assigning employees on a
			 rotational basis under this Act.
			(c)ReportNot
			 later than 270 days after the date of enactment of this Act, the Committee
			 shall submit to Congress a plan for the establishment of the ICI for emergency
			 management and the ICI for stabilization and reconstruction.
			9.Strategy and performance
			 evaluation
			(a)Issuing of
			 strategy
				(1)In
			 generalNot later than October 1 of the third fiscal year after
			 the fiscal year in which this Act is enacted, and every 4 fiscal years
			 thereafter, the Committee shall issue a National Security Human Capital
			 Strategy to develop the national security and homeland security personnel
			 necessary for accomplishing national security and homeland security objectives
			 that require integration of personnel and activities from multiple agencies of
			 the executive branch of the Government.
				(2)Consultations with
			 CongressIn developing or making adjustments to the National
			 Security Human Capital Strategy issued under paragraph (1), the
			 Committee—
					(A)shall consult at least
			 annually with Congress, including majority and minority views from all
			 appropriate authorizing, appropriations, and oversight committees; and
					(B)as the Committee
			 determines appropriate, shall solicit and consider the views and suggestions of
			 entities potentially affected by or interested in the strategy.
					(3)Contents of
			 strategyEach National Security Human Capital Strategy issued
			 under paragraph (1) shall—
					(A)provide for the
			 implementation of this Act;
					(B)identify best practices
			 from ICIs already in operation;
					(C)identify any additional
			 ICIs to be identified by the Committee;
					(D)include a schedule for
			 the issuance of directives and establishment of standards relating to the
			 requirements under this Act by the Committee;
					(E)include a description of
			 how the strategy incorporates views and suggestions obtained through the
			 consultations with Congress required under paragraph (2);
					(F)include an assessment of
			 performance measures over a multi-year period, such as—
						(i)the percentage of ICI
			 positions available for service by employees from another covered agency for
			 which such employees performed such service;
						(ii)the number of personnel
			 participating in interagency rotational service in each covered agency and
			 interagency body;
						(iii)the length of
			 interagency rotational service under this Act;
						(iv)reports by the heads of
			 covered agencies submitted under section 7(b)(2)(B);
						(v)the training and
			 education of personnel who perform interagency rotational service, and the
			 evaluation by the Committee of the training and education;
						(vi)the positions (including
			 grade level) held by employees who perform interagency rotational service
			 during the period beginning on the date on which the interagency rotational
			 service terminates and ending on the date of the assessment; and
						(vii)to the extent possible,
			 the evaluation of the Committee of the utility of interagency rotational
			 service in improving interagency integration.
						(b)Reports on
			 implementation
				(1)In
			 generalNot later than October 1 of the second fiscal year after
			 a fiscal year in which the Committee issues a National Security Human Capital
			 Strategy under subsection (a), the Committee shall issue a report on the
			 implementation of the strategy and this Act.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include updates to the plan
			 contained in the most recent National Security Human Capital Strategy and
			 reporting that is specific to each ICI and to each covered agency and
			 interagency body regarding—
					(A)implementation of the
			 National Security Human Capital Strategy and this Act; and
					(B)performance measures for
			 the National Security Human Capital Strategy and data on the performance
			 measures, including information regarding the performance measures described in
			 subsection (a)(3)(F).
					(c)Submission to
			 congressNot later than 30 days after the date on which the
			 Committee issues a National Security Human Capital Strategy under subsection
			 (a) or an implementation report under subsection (b), the Committee shall
			 submit that strategy or report to Congress.
			10.GAO study of
			 interagency rotational serviceNot later than the end of the second fiscal
			 year after the fiscal year in which this Act is enacted, the Comptroller
			 General of the United States shall submit to Congress a report
			 regarding—
			(1)the extent to which
			 performing service in an ICI position in another covered agency or an
			 interagency body under this Act enabled the employees performing the service to
			 gain an adequately detailed understanding of and perspective on the covered
			 agency or interagency body, including an assessment of the effect of—
				(A)the period of the
			 service; and
				(B)the duties performed by
			 the employees during the service;
				(2)the effectiveness of the
			 Committee and the staff of the Committee funded under section 4(e)(4)(B) in
			 overseeing and managing interagency rotational service under this Act,
			 including an evaluation of any directives or standards issued by the
			 Committee;
			(3)the participation of
			 covered agencies in interagency rotational service under this Act, including
			 whether each covered agency that performs a mission relating to an ICI in
			 effect—
				(A)identified positions
			 within the covered agency as ICI positions;
				(B)had 1 or more employees
			 from another covered agency perform service in an ICI position in the covered
			 agency; or
				(C)had 1 or more employees
			 of the covered agency perform service in an ICI position in another covered
			 agency;
				(4)the positions (including
			 grade level) held by employees after completing interagency rotational service
			 under this Act, and the extent to which the employees were rewarded for the
			 service; and
			(5)the extent to which or
			 likelihood that interagency rotational service under this Act has improved or
			 is projected to improve interagency integration.
			11.Prohibition of printed
			 reportsEach strategy, plan,
			 report, or other submission required under this Act—
			(1)shall be made available by the agency
			 issuing the strategy, plan, report, or other submission only in electronic
			 form; and
			(2)shall not be made available by the agency
			 in printed form.
			
	
		November 13, 2012
		Reported with an amendment
	
